Case 1:20-cv-21108-UU Document 13 Entered on FLSD Docket 05/05/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

 MARTA REYES; LAWRENCE WOOD;
 STEPHEN CLYNE and THE PITCHING LAB               CASE NO. 1:20-cv-21108-UU
 d/b/a TBT TRAINING; TODD KUNTZE;                 HON. URSULA UNGARO
 SAUNDRA ANDRINGA-MEUER;                          Miami Division
 JESSICA MERRITT; JOHN VECCHIARELLO;              CLASS ACTION
 LINDA IGLESIAS; CONSTANCE GREENE;
 BRYAN EADS; JENNIFER MITCHELL, as
 Personal Representative of the Estate of James
 Mitchell; LORRAINE CAGGIANO MAIORINO;
 RAY BODINE; GEORGE ROGOZINSKI;
 KIMBERLY ELLER; SHERRY WERNER;
 WILLIAM DAMELIO; JUDY HART;
 SB HOLDINGS I, LLC; ROBERT JARVIS;
 SEAGRASS RESORT, LLC;
 BILL MCCUTCHEON; DR. ANDREW
 NEWMAN; MR. M’S SANDWICH SHOP, INC.;
 JUPITER DONUTS; GALLERY ART GROUP, INC.;
 SOUTH FLORIDA SURFING CORP. d/b/a
 ISLAND WATER SPORTS MIAMI;
 SAMSON TOURS INC.; EAST AIR
 CORPORATION; ROBERT SHAFFER; and
 KARL UMBACH; on behalf of themselves,
 and all those similarly situated,

             Plaintiffs,

 v.

 PEOPLE’S REPUBLIC OF CHINA;
 COMMUNIST PARTY OF CHINA;
 NATIONAL HEALTH COMMISSION
 OF THE PEOPLE’S
 REPUBLIC OF CHINA;
 WUHAN HEALTH COMMISSION;
 HUBEI HEALTH COMMISSION;
 THE PEOPLE’S GOVERNMENT OF HUBEI
 PROVINCE; THE PEOPLE’S GOVERNMENT
 OF CITY OF WUHAN, CHINA; and WUHAN
 INSTITUTE OF VIROLOGY, CHINESE
 ACADEMY OF SCIENCES,

 Defendants.
 _____________________________________/
Case 1:20-cv-21108-UU Document 13 Entered on FLSD Docket 05/05/2020 Page 2 of 3
                                                           CASE NO. 1:20-cv-21108-UU



                             NOTICE OF ENTRY OF PARTIES

       Plaintiffs and undersigned identify the following additional Plaintiffs, which have

 been added to the docket:

       TODD KUNTZE;

       SAUNDRA ANDRINGA-MEUER;

       JESSICA MERRITT;

       JOHN VECCHIARELLO;

       LINDA IGLESIAS;

       CONSTANCE GREENE;

       BRYAN EADS;

       JENNIFER MITCHELL, Individually and as Personal Representative of the

       Estate of James Mitchell;

       LORRAINE CAGGIANO MAIORINO;

       RAY BODINE;

       GEORGE ROGOZINSKI;

       KIMBERLY ELLER;

       SHERRY WERNER;

       WILLIAM DAMELIO;

       JUDY HART;

       SB HOLDINGS I, LLC;

       ROBERT JARVIS;

       SEAGRASS RESORT, LLC;

       BILL MCCUTCHEON;

                                             2
Case 1:20-cv-21108-UU Document 13 Entered on FLSD Docket 05/05/2020 Page 3 of 3
                                                          CASE NO. 1:20-cv-21108-UU


       DR. ANDREW NEWMAN;

       MR. M’S SANDWICH SHOP, INC.;

       JUPITER DONUTS;

       GALLERY ART GROUP, INC.;

       SOUTH FLORIDA SURFING CORP. d/b/a ISLAND WATER SPORTS MIAMI;

       SAMSON TOURS INC.;

       EAST AIR CORPORATION;

       ROBERT SHAFFER;

       and KARL UMBACH;

       on behalf of themselves, and all those similarly situated.

 Dated this 5th day of May, 2020.


                                    THE LAW OFFICES OF
                                    BERMAN & BERMAN, P.A.
                                    P.O. Box 272789
                                    Boca Raton, FL 33427
                                    Telephone: (561) 826-5200
                                    Fax: (561) 826-5201

                                    By: /s Matthew T. Moore
                                    Matthew T. Moore, Esq.
                                    Fla. Bar No. 70034
                                    Primary: service@thebermanlawgroup.com
                                    Secondary: mmoore@thebermanlawgroup.com

                                    Vincent J. Duffy, Esq.
                                    Fla. Bar No. 82151
                                    Primary: service@thebermanlawgroup.com
                                    Secondary: vduffy@thebermanlawgroup.com




                                             3
